IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs July 13, 2010

          STATE OF TENNESSEE v. AARON BENARD BARNETT

              Direct Appeal from the Circuit Court for Madison County
                       No. 09-190     Donald H. Allen, Judge


               No. W2009-02582-CCA-R3-CD - Filed March 30, 2011


The defendant, Aaron Benard Barnett, was convicted of aggravated burglary, a Class C
felony, and vandalism over $1000, a Class D felony. He was sentenced to six years for
aggravated burglary and four years for vandalism, with the sentences to run consecutively.
On appeal, he argues that the evidence was insufficient to support his convictions and that
the trial court improperly imposed consecutive sentences. After careful review, we affirm
the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the court, in which T HOMAS T.
W OODALL and C AMILLE R. M CM ULLEN, JJ., joined.

George Morton Googe, District Public Defender, and Gregory D. Gookin, Assistant Public
Defender, for the appellant, Aaron Benard Barnett.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; James G. (Jerry) Woodall, District Attorney General; and Shaun A. Brown,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The defendant and the victim were involved in a dating relationship, and, although
they separated in November 2008, the victim testified that the defendant continually phoned
her, making unwanted attempts at reconciliation. The defendant also harassed her in other
ways, including taking her phone and car keys. The fear caused by the defendant’s actions
led the victim to stay at her mother’s house. The defendant’s course of conduct reached a
climax on December 6, 2008, when the victim and her father returned to her home to find
that the back door of the house had been “kicked in.”
        When the victim entered the house, she determined that her Christmas tree had been
kicked over and stepped on; the presents under the tree were missing; a television was turned
over; and another television, a computer, and a telephone were missing. Further inspection
revealed holes in the walls of the hallway, a mirror knocked off the frame in the bedroom,
additional damage to the furniture, and several more destroyed personal items including the
family china set. The victim contacted the police. The victim’s mother estimated that the
cost to repair the damage to the house was approximately $900-1000, and that the value of
the destroyed personal items was $250.

        A few days later, the defendant called the victim and “was talking crazy,” leading her
to hang up on him. He then began to text her incessantly, alternatively threatening her and
promising to return things that had been taken from the apartment during the break-in on
December 6. The defendant made numerous inculpatory statements in these text messages,
including “You dang right I took whatever I bought up out of that house” and “. . . I guess
I’ll go on and keep this house phone and the TV.”

       The defendant was tried by jury and found guilty on September 10, 2009, of
aggravated burglary and vandalism over $1000. He was sentenced to six years for the
aggravated burglary and to a consecutive four years on the vandalism count, for a total
effective sentence of ten years. The defendant now appeals, claiming insufficient evidence
to support the jury’s findings of guilt and error in the trial court’s decision to impose
consecutive sentences. Following a careful review of the record, we affirm.

                                              I.

       The defendant contends that the evidence was insufficient to support his convictions
for aggravated burglary and vandalism. However, in Tennessee, great weight is given to the
result reached by the jury in a criminal trial, and the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn therefrom
on appeal. State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). Moreover, a guilty verdict
removes the presumption of innocence which the defendant enjoyed at trial and raises a
presumption of guilt on appeal. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). The
defendant has the burden of overcoming this presumption of guilt. Id. Where sufficiency
of the evidence is challenged, the relevant question for this court is whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime or crimes beyond a reasonable doubt. See
Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Abrams, 935
S.W.2d 399, 401 (Tenn. 1996).

       In this case, the essential elements at issue are those of the crimes of aggravated

                                             -2-
burglary and vandalism. “A person commits burglary who, without the effective consent of
the property owner . . . [e]nters a building and commits or attempts to commit a felony, theft
or assault.” T.C.A. § 39-14-402(a)(3) (2011). Aggravated burglary, in turn, is simply a
burglary of a habitation rather than some other type of building. See T.C.A. § 39-14-403(a)
(2011). The crime of vandalism requires a perpetrator to “knowingly cause[] damage to or
the destruction of any real or personal property of another or of the state, the United States,
any county, city, or town knowing that the person does not have the owner’s effective
consent. . . .” T.C.A. § 39-14-408(a). After reviewing the record, we believe the defendant
has failed to carry his burden of demonstrating that no rational jury could have found that he
committed the essential elements of these crimes.

        The defendant claims that there is insufficient evidence to support the jury’s findings
of guilt on both counts because “[t]he only proof showing that [the defendant] committed the
charged offenses was a series of text messages” and “[n]o independent proof was introduced
to definitively say that the cellular number identified as [the defendant’s] was actually his
number.” However, there is no legal requirement that the defendant’s telephone number be
corroborated by independent proof. The victim in this case testified that the inculpatory texts
she received came from one specific phone number and that this phone number belonged to
the defendant. There was no contrary testimony. The jury was free to rely on the victim’s
testimony and conclude that the inculpatory texts were, in fact, sent by the defendant.

       The defendant did not object to the admissibility of the following text messages:

       (1)    “Whatever got took from you, you’ll get it back. Protect my son in the
              future.”
       (2)    “‘F’ all what you forgive. It ain’t over yet. I done told you you going
              to suffer tragic loss.”
       (3)    “You dang right I took whatever I bought up out that house. You got
              me messed up. You’re not going to play with me like this.”
       (4)    “I’ll keep this other little house phone and the TV then for playing.”

These text messages, when combined with the physical evidence and testimony regarding the
break-in, theft, and vandalism, are sufficient evidence to support the jury’s guilty findings
with respect to the necessary elements of each of the crimes. The record reflects that
someone, without consent, forcibly entered the victim’s home by kicking down its back door
on December 6, 2008. In the process, this person caused more than one thousand dollars in
damage to the victim’s home and personal property. This person also removed a television,
furniture, a computer, and additional personal items from the victim’s home. Because of the
text messages he later sent to the victim, the record amply supports the jury’s finding that the
person in question was the defendant.

                                              -3-
                                               II.

         Next, the defendant argues that he was sentenced improperly because his criminal
record is not sufficiently extensive to support the imposition of consecutive sentences. A
defendant who challenges his or her sentence has the burden of proving that the sentence
imposed by the trial court is improper. T.C.A. § 40-35-401, Sentencing Comm’n Comments;
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). It is this court’s duty to conduct a de
novo review of the record – with a presumption the trial court’s determinations are correct
– when a defendant appeals the length, range, or manner of service of his or her sentence.
T.C.A. § 40-35-401(d). The presumption of correctness is conditioned upon the affirmative
showing in the record that the trial court considered the appropriate sentencing principles as
well as all relevant facts and circumstances. State v. Pettus, 986 S.W.2d 540, 543-44 (Tenn.
1999). Generally, it is within the discretion of the trial court to impose consecutive sentences
if it finds by a preponderance of the evidence that at least one statutory criterion applies. The
statutory criteria are met if, inter alia, “the defendant is an offender whose record of criminal
activity is extensive” or “[t]he defendant is sentenced for an offense committed while on
probation.” T.C.A. § 40-35-115(b)(2) and (b)(6).

        Here, the trial court properly imposed consecutive sentences. The record reflects that
the trial court considered all the proof adduced at trial and at the sentencing hearing, the
appropriate sentencing principles, and the nature and characteristics of the defendant’s
conduct. The court held that the defendant had an extensive criminal history, including one
felony aggravated assault conviction and sixteen misdemeanors (including domestic assault,
resisting arrest, and multiple counts of simple assault and evading arrest). The trial court
further found that some of the defendant’s offenses were committed while on probation for
other crimes. Either of these findings, which are fully supported by the record, would be
enough to support the trial court’s decision to impose consecutive sentencing.

        The defendant urges that imposing concurrent sentences, for a total effective sentence
of six years, would adequately fulfill all of the goals of sentencing. Even if we were inclined
to agree, this court is without power to modify a lawful sentence that has been properly
imposed following the correct procedure, even in situations where it might prefer a different
result. See, e.g., State v. Goodwin, 143 S.W.3d 771, 783 (Tenn. 2004).

                                          Conclusion

       For the foregoing reasons, we affirm the judgments of the trial court.

                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE

                                               -4-